Citation Nr: 1134244	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease with spinal stenosis and S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had verified periods of active duty for training (ACDUTRA) in the Army Reserves, including in July 1994, August 1996, July 1997, and May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied entitlement to a rating in excess of 20 percent for degenerative disc disease with spinal stenosis and S1 radiculopathy. 

The Veteran has submitted new evidence in the form of medical records, which relate to the issue on appeal.  The Veteran specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  

The case was remanded by the Board in May 2010 to obtain additional VA treatment records and to afford the Veteran a new VA examination.  A review of the record indicates that the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected degenerative disc disease with spinal stenosis and S1 radiculopathy is manifested by limitation of flexion no worse than 50 degrees; has not resulted in favorable ankylosis of the thoracolumbar spine or incapacitating episodes; and does not include associated objective neurologic abnormalities for which separate ratings may be granted.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease with spinal stenosis and S1 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in October 2006 complied with VA's duty to notify the Veteran for the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter and other correspondence dated in July 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of her claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in June 2006, April 2008, and July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Accordingly, VA has no duty to inform or assist that has not been met.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.
The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board has found that staged ratings are not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran contends that she is entitled to a rating in excess of 20 percent for the service-connected degenerative disc disease with spinal stenosis and S1 radiculopathy due to the severity and frequency of her symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's degenerative disc disease with spinal stenosis and S1 radiculopathy have been shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which evaluates impairment from intervertebral disc syndrome (IVDS).  

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

According to post-service medical records, the Veteran complained of pain in the lateral portion of both thighs and tingling, but had no complaints below the knee in August 2005.  She denied bowel or bladder complaints.  She did have knee jerks, but ankle jerks were trace to absent.  Hamstring jerks could not be obtained.  There was no atrophy or weakness in the legs.  Straight leg raise test was negative.  Sensory examination was essentially normal.  Gait examination revealed a normally based gait, with normal heel-toe and heel-to-toe walking.  Romberg was negative.  The Veteran could stand on each foot without titubation.  

The Veteran was afforded a VA examination in June 2006.  She reported constant pain, which occasionally radiated to the left leg.  The pain was rated as eight on a scale of one to ten (8/10).  From her facial expression, she did not appear to be in that much pain.  She denied any recent flare-ups.  The Veteran reported pain in her left leg, which did not sound typical of radiculopathy.  She denied any associated features such as weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, or bowel complaints.  She did not use a back brace or any ambulatory aids.  She could stand for 40 minutes to one hour.  Activities of daily living were not affected.  The Veteran had not lost any work time because of her back.

Examination revealed normal spine, limbs, posture, gait, position of the head, and curvature of the spine.  The Veteran was not happy with performing range of motion testing.  She had flexion of 90 degrees with expressed pain; extension of 30 degrees with expressed discomfort; and lateral flexion of 15 degrees bilaterally.  The examiner noted that the Veteran was quite unhappy when asked to do lateral flexion.  She stated that she could not do that without hurting herself and she did not want to hurt herself.  She did not put much effort into lateral flexion.  She was really unhappy by the time she was asked to perform rotation; she did not put any effort into rotation and stated that she hurt and just made a symbolic, unmeasurable movement on each side.  She stated that she could not perform repetitive movements and the effect of repetitive movements on range of motion could not be described.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  No fixed deformity was noted.  The Veteran did not report any periods of total incapacitation in the last 12 months.  She had continued to work.  On examination of the left lower extremity, she reported loss of sensations over the whole left foot up to about the ankle.  On her leg, she reported normal sensations.  The examiner opined that that type of loss was not compatible with radiculopathy.  Her MRI scan did not show any nerve compression, which could give rise to radiculopathy.

A VA neurological consult in November 2006 revealed strength of 5/5 and tone within normal limits.  Deep tendon reflexes were 2+ in the knee bilaterally and ankle jerk was negative bilaterally.  Straight leg raise test was negative bilaterally.  There was no definite sensory test.  She denied bowel and bladder weakness.  EMG testing was suggestive of a mild chronic left sacral radiculopathy.  There was no evidence of polyneuropathy in the lower extremities.  Private treatment records dated in May 2007 and July 2007 revealed flexion of 60 degrees and extension of 10 degrees.  A neurology clinic note in June 2007 shows that the Veteran did not have focal or localizing neurological deficit although she did complain of pain and tingling radiating down to her feet at times.  

The Veteran was afforded a second VA examination in April 2008.  She reported that her pain was worse since the last examination.  She was able to walk for one to two miles, but could then only walk half of a mile.  Her pain was intermittent, although prior to intervention with pain management, the pain was continuous.  Prior to injections, the pain was rated as 10/10 but following treatment was 3/10.  The Veteran also felt that her disability had worsened since 2006 because she could not drive longer than one hour because she could not sit longer than one hour.  She had been terminated from her employment in 2007 due to her back and wrist pain.  She currently worked on as needed basis through an agency.  The pain reportedly radiated into her legs and was in the severity level of 3-5/10.  Pain was made worse if she sat longer than two hours at which time her back became stiff.  She had a generalized feeling of numbness that radiated into her feet, usually on the right side, when she sat for two hours, but she had no complaints of numbness or tingling in her legs when she was standing or walking.  Flare-ups occurred only with prolonged sitting, longer than two hours, or with cold and rainy weather.  She periodically had to be on bed rest during the course of the day, but had not done that in the last year.  There was no history to suggest that there were any changes of range of motion during periods of increased pain.  The Veteran wore an elastic brace two to three times a week, which depended on the amount of walking she did.  She did not use a cane.  She did have a generalized feeling of weakness in her back, particularly after walking half a mile, but did not describe any falls.  She was independent in activities of daily living and personal hygiene.  Her history did not suggest limitation of activity with pain, weakness, and lack of endurance.  

Physical examination revealed a rather flat-footed gait and she walked with a stiff legged gait secondary to her knees.  She was not asked to walk on the heels and toes due to her flat-footed gait.  There was no evidence of loss of balance.  The Veteran stood forward flexed and tended to shift and change position and to sit forward flexed or straight up.  There was no scoliosis, but there was a decreased lumbar lordosis.  Range of motion testing revealed five degrees of rotation bilaterally; however, most of that occurred in her neck with very little motion noted in her spine; 50 degrees of forward flexion; 20 degrees of extension; 10 degrees of right lateral bend; and 15 degrees of left lateral bend with complaints of pain with all motion.  The examiner noted that movement from 50 degrees of flexion to 20 degrees of extension was done in a very hesitant, virtually cogwheel, manner.  There was paravertebral tenderness to a very light touch.  The Veteran tended to shift position frequently during the course of the examination.  

The examiner noted that axial finger pressure on the head did not produce pain.  Standing on heels and toes could not be evaluated because of generalized complaints; squatting was not tried.  Light touch of the back did cause pain.  Grasping the iliac crest and gentle rotation caused pain and grasping the shoulders and gently rotating caused pain.  Thus, there were definitely three positive Waddell's signs for symptom magnification out of a possible seven.  Deep tendon reflexes were 1/4 at both knees and trace at both ankles.  There were no pathologic reflexes.  In trying to evaluate quadriceps, anterior tibial, extensor hallucis longus strength, it was noted that the Veteran made very poor effort so that the examiner could not sufficiently evaluate strength of those muscles.  There was no observable or measurable lower extremity atrophy.  Straight leg raise test was negative.  The Veteran was able to sit up independently from supine to sitting.  The examiner opined that the examination did not suggest any objective findings of nerve root compression or radiculopathy.  However, the Veteran did have symptoms of leg pain, which according to her history that day, was primarily brought on with long periods of sitting.  

A VA neurological consult in December 2009 revealed worsening back pain and numbness in the right leg in the foot and lateral thigh.  She was able to flex about 80 degrees, extend 10 degrees, and right and left rotation was painful.  She had good power in the legs and decreased sensation in the right foot, toes, and lateral aspect of the right leg below the knee.  She had good feeling on the left side, including foot and leg.  Touch and vibration were normal.  Deep tendon reflexes were 1+ in the knees and ankle reflexes were absent.  EMG testing in January 2010 revealed a normal electrophysiological study with no evidence of polyneuropathy or lumbosacral radiculopathy of the right lower extremity.  A VA treatment record dated in February 2010 shows that the sensory examination was unreliable due to normal strength, symmetric deep tendon reflexes, normal gait, and functional overlay to the exam.  There was no evidence of right lumbosacral radiculopathy or polyneuropathy.  A VA neurology note also dated in February 2010 shows that the Veteran had four to five instances of urinary incontinence in the past year without any urge to urinate or any stress prior to the incontinence.  She had intermittent tingling and numbness in the right lower extremity. 

The Veteran was afforded a third VA examination in July 2010.  She reported that since April 2008, the back pain had gradually progressed with new symptoms within the last six months of a tingling aching pain down the right lateral leg extending to the lateral aspect of the ankle and foot.  She reported that there was occasional numbness in the same pathway of the right leg with certain sitting positions.  The lower lumbar spine had constant pain radiating down into the right buttock and around the right lateral leg down to the foot.  The pain ranged in severity from 5-6/10 at a minimum to 8/10 at the maximum.  She reported a fall in April 2009 or May 2009 when her left leg gave way.  She had occasional episodes of urinary incontinence with occasional bedwetting; one episode occurred when using an ATM.  She did not wear diapers or use absorbent pads.  It had happened four times in the past six months; she had not had any formal workup of those symptoms.  She denied recurrent urinary tract infections and fecal incontinence.  She was able to stand for two hours and walk for one block.  She endorsed gait unsteadiness but was unable to clarify whether it was due to her lower back, her left hip, or her right knee instability.  

She wore a brace on long car trips and a sacroiliac belt on a daily basis.  She did not use a cane or crutch for ambulation and did not require orthotic footwear.  She had no underlying inflammatory arthritis or neoplasms.  There were no periods of physician prescribed bed rest for incapacitating episodes in the last 12 months.  She denied any impact on her ability to perform activities of daily living.  She did report that the right leg numbness seemed to occur after prolong sitting when driving on long trips.  She had been unemployed since October 2009 when some temporary work ended.  The main impact her condition had on daily activities had to do with limiting her mobility around her three story house.  She found it hard to walk her dog and lift up her grandchildren.  

On physical examination, the Veteran had no difficulty getting up from the chair in the waiting room and ambulated across the waiting room with a brisk normal stride with no evidence of limping or ataxia and without any pain behaviors.  She was not using any mechanical aids for ambulation, but was wearing a sacroiliac belt but no brace.  She became tearful part way through the examination and began sobbing when range of motion testing was initiated; the sobbing continued through the remainder of the examination.  Evaluation of the thoracolumbar spine showed some loss of the normal lordotic curvature.  There was mild right para lumbar muscle spasm.  There was exaggerated tenderness to very light touch of the skin over the thoracolumbar spine initially and when the Veteran was distracted by describing the spasms of pain in the left upper thoracic area, the lumbar spinous processes and sacroiliac joints were palpated again without any apparent pain response on her part and no appearance of tenderness in those areas.  Straight leg raising was negative bilaterally.  Range of motion testing was markedly limited due to complaints of severe pain and the Veteran declined to even attempt repetitive motion testing.  She had forward flexion of 56 degrees at which point she began sobbing and pointed to the left sacroiliac join as the location of her severe pain; she stated the pain was worse with returning to the upright position.  She was noted to stand in the slightly lordotic posture with approximately five to ten degrees of lumbar flexion as her upright point.  Extension was limited to five degrees from that point, which would have been an actual position of zero degrees flexion or extension.  Lateral flexion in both directions was limited to 10 degrees.  Lateral rotation was approximately five degrees in both directions, with the Veteran primarily moving her head rather than her upper body.  

The lower extremities had no evident atrophy of the right leg compared to the left.  She had normal active movement of her toes and normal strength against resistance in the toes, feet, and ankles, as well as the knee flexors and extensors.  However, she had very diminished strength in the hip flexors and extensors and did not seem to be giving maximal effort for the strength testing.  Strength in the hip flexors and extensors was 3/5 compared to 5/5 in the distal lower extremities.  That was symmetrical bilaterally.  Sensation to vibration was diminished at the forefeet compared to the knees.  Deep tendon reflexes could not be elicited at both ankles and was normal in both knees at 2+.  Sensation to pinprick was intact to all the dermatomes of both feet, but she had variable responses to testing with the plastic monofilament to light touch in the toes in both feet and did not appear to be fully cooperative with instructions for that examination.  Sensation to light touch monofilament testing was also absent along the lateral aspects of both thighs and lower legs, but was intact to the medial aspects of both thighs and lower legs.  The division between the presence and absence of sensation appeared to run down the midline of both legs, which did not fit any dermatomal distribution.  The Veteran was able to squat halfway down and rise with great difficulty.  She was not asked to heel or toe walk because of pes planus of both feet.  Her feet had no calluses or ulcers on the soles; her shoes had no abnormal wear pattern.  Waddell's axial loading test was negative for complaints in the spine; Waddell's en-bloc rotational testing was also negative for complaints of pain.  The Veteran did have an exaggerated response to tenderness and light touch.

After the examination, the Veteran was still very tearful and very slow to get up off the examination table from the seated position, moving very slowly and stiffly.  Once the examination was completed, however, the Veteran was noted to have little difficulty donning her clothing including her footwear.  She was able to reach down and grab one foot and bring it up over the opposite knee with minimal difficulty for putting her socks and shoes on.  Her gait after the examination was somewhat slower and stiffer with a lordotic posture when leaving the examination room; she appeared to be in some significant discomfort.  

The examiner opined that the Veteran had extremely limited range of motion on examination, but had variable cooperation with the examination.  Her examination findings were not consistent with an S1 radiculopathy pattern on that day's visit.  As the Veteran declined to perform repetitive testing of range of motion, the examiner was unable to provide the DeLuca information or express an opinion as to the degree to which the pain would limit functional ability during flare-ups or with repeated used of the lower back over a period of time.  She did appear to have significant lower back pain on a chronic basis causing moderate functional limitations according to the verbal history given that day, with mild to moderate functional limitations observed on that day's examination.  

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent for the service-connected degenerative disc disease with spinal stenosis and S1 radiculopathy is not warranted.  The next higher rating of 40 percent for limitation of motion requires that forward flexion be 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  At no time during the appeal has the Veteran's flexion been shown to be 30 degrees or less.  At worst, she was shown to have 50 degrees of flexion in April 2008.  Even when taking into account the Veteran's complaints of pain on motion, such complaints do not approximate flexion limited to 30 degrees or less.  As discussed in detail above, the Veteran's examinations are suggestive of exaggeration in terms of her limitations of motion and pain on motion.  The Veteran had three positive Waddell's signs in April 2008.  Furthermore, as discussed by the July 2010 examiner, following the examination, the Veteran was able to put on her shoes and socks without appearance of pain or other discomfort.  The Board does not doubt that the Veteran has pain; however, in light of the exaggeration of symptoms shown by the VA examiners, in addition to the ranges of motion documented at the examinations, the Board cannot find that the Veteran's service-connected spine disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine

The Board acknowledges that the Veteran has been diagnosed with IVDS; however, at no time during the appeal have incapacitating episodes as defined by VA been shown.  Therefore, a rating in excess of 20 percent based on incapacitating episodes is not warranted.

The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities.  The Veteran's service-connected disability includes S1 radiculopathy.  However, the evidence fails to show that a separate rating is warranted for either a left lower extremity or a right lower extremity nerve problem due to her lumbar spine disability.  As discussed above, EMG testing failed to reveal polyneuropathy.  No specific nerve has been shown to be affected.  Although the Veteran has reported complaints of numbness and tingling, which is documented in the treatment records, the evidence does not show objective nerve involvement for which separate ratings can be assigned for her bilateral lower extremities.  Therefore, the Board finds that separate ratings for nerve involvement in the bilateral lower extremities is not warranted.

The Board acknowledges that the evidence shows urinary incontinence; the Veteran reported incontinence in February 2010 and at the July 2010 VA examination.  However, no medical professional has opined that such urinary incontinence is due to her service-connected degenerative disc disease.  As noted in July 2010, the Veteran had not had any work-ups done for her urinary symptoms.  Absent objective medical evidence showing that the Veteran's urinary incontinence is the result of her service-connected lumbar spine disability, the Board finds that a separate rating for urinary incontinence is not warranted.  The totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's degenerative disc disease with spinal stenosis and S1 radiculopathy warrants a rating in excess of 20 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 20 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's degenerative disc disease with spinal stenosis and S1 radiculopathy has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the degenerative disc disease with spinal stenosis and S1 radiculopathy has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The evidence does not indicate that the schedular rating criteria for asthmatic bronchitis do not adequately take into account his impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  

Although the Veteran has submitted evidence of a medical disability, and has made a claim for the highest rating possible, she has not submitted evidence of unemployability as a result of her service-connected degenerative disc disease with spinal stenosis and S1 radiculopathy.  Indeed, the Veteran has been shown to be employed during this appeal.  Although during the course of the present appeal the Veteran filed a separate claim for a total disability rating based on individual unemployability (TDIU), the RO denied this additional issue in a September 2008 rating decision, and the Veteran did not appeal.  As the evidence of record has not shown unemployability, and as a separate TDIU claim was denied during the course of this appeal and not appealed by the Veteran, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised in connection with this increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease with spinal stenosis and S1 radiculopathy is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


